CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” and “Financial Statements” in the Statement of Additional Information and to the incorporation by reference of our report dated August 30, 2010 on the financial statements and financial highlights of New Covenant Funds, in Post-Effective Amendment Number 15 to the Registration Statement (Form N-1A, No. 333-64981), included in the Annual Report to Shareholders for the fiscal year ended June 30, 2010, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Chicago, Illinois October 28, 2010
